IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 96-10099
                         Conference Calendar
                          __________________


CURTIS WADE PERKINS,

                                      Plaintiff-Appellant,

versus

RICHARD HARRIS, Sheriff,
Schleicher County Jail,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 6:95-CV-049-C
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Curtis Wade Perkins appeals the dismissal as frivolous of

his civil rights complaint which asserted the denial of access to

the courts.    Perkins' argument on appeal, that the representation

of his court-appointed counsel for the criminal charge was

inadequate legal assistance under the standard of Bounds v.

Smith, 430 U.S. 817 (1977), was not raised in the district court

and thus is reviewable only for plain error.    See Highlands Ins.

Co. v. National Union Fire Ins. Co., 27 F.3d 1027, 1031-32 (5th

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10099
                                -2-

Cir. 1994), cert. denied, 115 S. Ct. 903 (1995).   For essentially

the same reasons upon which the district court relied, we

conclude that the district court did not abuse its discretion in

dismissing the complaint as frivolous.    See Perkins v. Harris,

No. 6:95-CV-049-C (N.D. Tex. Jan. 12, 1996).   Therefore, there

was no error, plain or otherwise.

     This appeal is frivolous.   See 5th Cir. R. 42.2.   We caution

Perkins that any additional frivolous appeals filed by him will

invite the imposition of sanctions.   To avoid sanctions, Perkins

is further cautioned to review all pending appeals to ensure that

they do not raise arguments that are frivolous because they have

been previously decided by this court.

     APPEAL DISMISSED.   ADMONITION ISSUED.